Ex. 10.2


CSI COMPRESSCO LP
SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN
PERFORMANCE PHANTOM UNIT AGREEMENT


Employee:
 
Date of Grant:
 
 
 
 
 
Number of Performance Phantom Units:
 
Performance Period:
 

This Performance Phantom Unit Agreement (this “Agreement”) is made as of [ ],
between CSI Compressco GP Inc., a Delaware corporation (the “Company”), as the
general partner of CSI Compressco LP (the “Partnership”), and [ ] (the
“Employee”) pursuant to the terms and conditions of the CSI Compressco LP Second
Amended and Restated 2011 Long Term Incentive Plan (the “Plan”). The Employee
acknowledges receipt of a copy of the Plan, and agrees that the terms and
provisions of the Plan, including any future amendments thereto, shall be deemed
a part of this Agreement as if fully set forth herein. Capitalized terms used in
this Agreement but not otherwise defined herein shall have the meanings ascribed
to such terms in the Plan, unless the context requires otherwise.
WHEREAS, the Board of Directors of the Company (the “Board”), has adopted the
Plan to, among other things, attract, retain and motivate certain employees,
directors and consultants of the Company, the Partnership and their respective
Affiliates (each, a “Company Entity” and, collectively, the “Company Entities”);
and
WHEREAS, the Company desires to grant to the Employee on the terms and
conditions set forth herein and in the Plan, and the Employee desires to accept
on such terms and conditions, the number of Phantom Units set forth herein.
NOW, THEREFORE, in consideration of the Employee’s agreement to provide or to
continue providing services for the benefit of the Company Entities, the Company
and the Employee agree as follows:
1.    Grant of Phantom Units. The Company hereby grants to the Employee,
effective as of [ ] (the “Date of Grant”), [ ] Phantom Units (individually, a
“Phantom Unit” and collectively, the “Phantom Units”), subject to all of the
terms and conditions set forth in the Plan and in this Agreement including,
without limitation, the achievement of the Performance Measures (as herein
defined). Such number of Phantom Units represents the target number of Phantom
Units that may be earned by the Employee in accordance with Section 4 below (the
“Target Phantom Units”), which may be earned in an amount ranging from 0% to
200% of the Target Phantom Units. The number of Phantom Units that are earned
will be determined based upon the achievement of the Performance Measures,
employment status and any other relevant provisions of the Plan.
2.    Grant of Distribution Equivalent Rights. The Company hereby grants to the
Employee, effective as of the Date of Grant, a Distribution Equivalent Right (or
“DER”) in tandem





--------------------------------------------------------------------------------




with each Phantom Unit and such DER shall be subject to the same restrictions
as, and shall be earned and settled or forfeited along with, the Phantom Unit
with respect to which such DER was granted in tandem. The effect of a DER is as
follows: in the event the Partnership pays any cash distributions in respect of
its outstanding Units and, on the record date for such cash distribution, the
Employee holds Phantom Units granted pursuant to this Agreement that have not
both been earned and settled, the Company shall credit to the Employee’s benefit
(whether in a book keeping account or such other method determined by the
Company) an amount equal to the cash distributions the Employee would have
received if the Employee were the record owner, as of such record date, of the
number of Units related to the portion of the Employee’s Phantom Units that have
not been settled as of such record date. Such amounts shall accumulate for each
Phantom Unit, without interest or other imputed income, and shall be earned and
settled (as provided in Section 5) if and when the Phantom Unit with respect to
which the DER was granted in tandem becomes an Earned Phantom Unit and is
settled, or shall be forfeited if the Phantom Unit with respect to which the DER
was granted in tandem is forfeited.
3.    Forfeiture Restrictions. In the event of the termination of the Employee’s
employment with the Company Entities for any reason or no reason whatsoever, the
Employee shall upon such termination automatically forfeit to the Company, for
no consideration, every Phantom Unit (and the DER granted in tandem with such
Phantom Unit and accumulated but unpaid distributions with respect to such DER)
that has not both previously become an Earned Phantom Unit in accordance with
Section 4 and settled in accordance with Section 5. The Employee’s rights with
respect to the Phantom Units and the DERs granted in tandem with such Phantom
Units shall remain forfeitable at all times prior to the date on which such
rights are both earned in accordance with Section 4 and settled in accordance
with Section 5.
4.    Determination of Phantom Units Earned.
(a)    Except as otherwise provided in this Agreement and the Plan, the number
of Phantom Units earned will be based upon performance relative to following
Performance Measures, provided that the Employee remains continuously employed
by a Company Entity from the Date of Grant through the Settlement Date (as
herein defined).
(b)    The performance measure (“Performance Measure”) for the Phantom Units
shall be Distributable Cash Flow per Unit (as herein defined). The number of
Phantom Units earned (“Earned Phantom Units”) will be determined based upon DCF
per Unit for each year during the Performance Period.
(c)    Each year of the Performance Period is a separate opportunity to earn a
portion of the total Phantom Units granted hereunder: (i) 28.1% of the Target
Phantom Units (rounded down to the nearest whole Phantom Unit, the “Target 2020
PPUs”) shall be eligible to become Earned Phantom Units based upon the DCF per
Unit for the 2020 calendar year, as set forth below; (ii) 33% of the Target
Phantom Units (rounded down to the nearest whole Phantom Unit, the “Target 2021
PPUs”) shall be eligible to become Earned Phantom Units based upon the DCF per
Unit for the 2021 calendar year, as set forth below; and (iii) 38.9% of the
Target Phantom Units (rounded such that the sum of the Target 2020 PPUs, Target
2021 PPUs and the Target 2022 PPUs equals the total Target Phantom Units granted
hereunder, the “Target 2022 PPUs”) shall be eligible


2

--------------------------------------------------------------------------------




to become Earned Phantom Units based upon the DCF per Unit for the 2022 calendar
year, as set forth below.
Performance Level*
DCF per Unit
2020
DCF per Unit
2021
DCF per Unit
2022
Percentage of Each Applicable Year’s Target Phantom Units that become Earned
Phantom Units*
Threshold
$0.94
$1.09
$1.28
30%
Target
$1.17
$1.37
$1.60
100%
Stretch
$1.46
$1.71
$2.00
150%
Over Achievement
$1.76
$2.05
$2.39
200%

*The percentage of Phantom Units that become Earned Phantom Units in any
applicable calendar year for performance between the Threshold, Target, Stretch
and Over Achievement Performance Levels set forth on the table above shall be
calculated using linear interpolation. For the avoidance of doubt, (A) if
performance is less than the Threshold Performance Level set forth on the table
above, no Phantom Units will become Earned Phantom Units for the applicable
calendar year and (B) no more than 200% of the Phantom Units for the applicable
calendar year may become Earned Phantom Units.
To calculate the number of Phantom Units that become Earned Phantom Units with
respect to a particular calendar year (subject to Section 4(d)), the Target 2020
PPUs, Target 2021 PPUs or Target 2022 PPUs, as applicable, shall be multiplied
by the percentage determined in accordance with the “Percentage of Each
Applicable Year’s Target Phantom Units that become Earned Phantom Units” column
in the table above, with any appropriate interpolation, based upon the
Partnership’s DCF per Unit for such calendar year. If, with regard to a
particular calendar year, any Target 2020 PPUs, Target 2021 PPUs or Target 2022
PPUs, as applicable, do not become Earned Phantom Units, then such Phantom Units
will be forfeited as of the end of such calendar year and are not eligible to
become Earned Phantom Units in any subsequent calendar year during the
Performance Period.
(d)    Notwithstanding the foregoing, in the event Employee’s employment with
the Company Entities terminates for any reason or no reason whatsoever following
the end of the Performance Period and prior to the Settlement Date, the Employee
shall upon such termination automatically forfeit to the Company, for no
consideration, every Phantom Unit (and all DERs granted in tandem with such
Phantom Units and accumulated but unpaid distributions with respect to such
DERs) regardless of the number of any such Phantom Units (and associated DERs)
earned in accordance with the foregoing provisions.
(e)    Following the end of each calendar year during the Performance Period,
the DCF per Unit for such calendar year shall be calculated and evaluated to
determine the extent to which the Performance Measure applicable to such
calendar year has been achieved. In making such determination, the Committee may
make such adjustments to the Performance Measure as the Committee may determine
to be appropriate. The Committee shall make a final determination as to
achievement of the Performance Measure for the full Performance Period no later
than March 15 of the calendar year immediately following the last day of the
Performance Period (the date of such determination being referred to as the
“Determination Date”).


3

--------------------------------------------------------------------------------




(f)    As used herein, the following terms shall have the meanings set forth
below:
(i)    “Distributable Cash Flow per Unit” or “DCF per Unit” means, for a
particular calendar year, (A) the Partnership’s “distributable cash flow,” as
such measure is disclosed on the Partnership’s earnings release announcing the
financial results of the Partnership for such calendar year, subject to
adjustment by the Committee, divided by (B) the Weighted Average Units
Outstanding.
(ii)    “Performance Period” means January 1, 2020 through December 31, 2022.
(iii)    “Weighted Average Units Outstanding” means, for a particular calendar
year, the Partnership’s “weighted average common units outstanding, basic,” as
such amount is reported on the Partnership’s Annual Report on Form 10-K for such
calendar year.
5.    Settlement of Phantom Units and DERs.
(a)    Settlement Date. Earned Phantom Units (and accumulated but unpaid
distributions with respect to DERs) shall be settled on a date determined by the
Company (the “Settlement Date”), which date shall be within ten days following
the Determination Date and in any event be no later than March 15 of the
calendar year immediately following the last day of the Performance Period.
(b)    Settlement of Earned Phantom Units. Upon settlement of the Earned Phantom
Units, the Employee shall receive that number of Units equal to the number of
Earned Phantom Units.
(c)    Settlement of DERs. Upon settlement of any DERs, the Employee shall
receive the number of Units equal to the aggregate dollar amount (without
interest) of the accumulated but unpaid distributions with respect to such DERs
divided by the Fair Market Value of a Unit on the day the corresponding Phantom
Units with respect to which such DER was granted in tandem are settled. Partial
Units will be paid in cash (without interest). Payment of any DERs shall be made
at the same time the corresponding Phantom Units with respect to which such DER
was granted in tandem are paid pursuant to Section 5(b).
(d)    Procedures. Settlement of Phantom Units and DERs shall be subject to and
pursuant to rules and procedures established by the Committee in its sole
discretion.
6.    Transferability and Assignment. Neither this Agreement, the Phantom Units
nor the DERs granted hereunder may be sold, assigned, pledged, exchanged,
hypothecated, or otherwise transferred, encumbered, or disposed of by the
Employee. Any purported transfer, assignment, alienation, pledge, hypothecation,
attachment, sale, transfer or encumbrance shall be null, void and unenforceable
against the Company Entities.


4

--------------------------------------------------------------------------------




7.    Status of Units. The Phantom Units granted pursuant to this Agreement do
not and shall not entitle the Employee to any rights of a holder of Units and
the Employee shall not have any rights of a holder of Units hereunder unless and
until the Phantom Units are settled and the Units received by the Employee. The
Employee agrees that any Units that he acquires upon the settlement of Earned
Phantom Units and DERs will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws, the Plan or the rules, regulations and other requirements of the SEC and
any stock exchange upon which the Units are then listed. Notwithstanding any
provision of this Agreement to the contrary, the grant of the Phantom Units and
the DERs granted in tandem therewith, and issuance of any Units in settlement
thereof, will also be subject to compliance with all applicable requirements of
federal, state, or foreign law with respect to such securities and with the
requirements of any stock exchange upon which the Units may then be listed. No
Units will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Units may then be listed. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Units subject to this Agreement will relieve the Company of any liability in
respect of the failure to issue such Units as to which such requisite authority
has not been obtained. From time to time, the Board and appropriate officers of
the Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make Units available for issuance. The Employee agrees
that (a) any certificates representing the Units acquired in settlement of
Earned Phantom Units and DERs under this Agreement may bear such legend or
legends as the Committee deems appropriate in order to assure compliance with
applicable securities laws, (b) the Company and the Partnership may refuse to
issue or deliver the Units acquired in settlement of Earned Phantom Units and
DERs under this Agreement if such proposed issuance or delivery would, in the
opinion of counsel satisfactory to the Partnership, constitute a violation of
any applicable securities law, and (c) the Partnership may give appropriate
instructions to its transfer agent or the Company, as applicable, to stop the
issuance or delivery of the Units to be acquired in settlement of Earned Phantom
Units and DERs under this Agreement. In addition to the terms and conditions
provided herein, the Company may require that the Employee make such covenants,
agreements, and representations as the Committee, in its sole discretion, deems
advisable in order to comply with any such laws, rules, regulations, or
requirements.
8.    Tax Withholding. The Company Entities shall have the authority and the
right to deduct or withhold, or to require the Employee to remit to a Company
Entity, an amount sufficient to satisfy all applicable federal, state and local
taxes (including the Employee’s employment tax obligations) required by law to
be withheld with respect to any taxable event arising in connection with the
Phantom Units and the DERs granted hereunder. In satisfaction of the foregoing
requirement, unless other arrangements have been made that are acceptable to the
Committee, the Board or a committee of the Board that is composed solely of two
or more Qualified Members, the Employee shall either (a) pay to the applicable
Company Entity, or make arrangements satisfactory to the applicable Company
Entity for the payment of, an amount equal to the sums required to be withheld
by the applicable Company Entity, or (b) surrender the number of Units otherwise
issuable to the Employee having an aggregate Fair Market Value on the date of
such surrender equal to the


5

--------------------------------------------------------------------------------




aggregate amount of such tax liabilities required to be withheld by the
applicable Company Entity, determined based on the greatest withholding rates
for federal, state, local and/or foreign tax purposes, including payroll taxes,
that may be utilized without creating adverse accounting treatment for any
Company Entity with respect to the Phantom Units and the DERs granted hereunder,
as determined by the Committee.
9.    General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and all
decisions of the Committee with respect thereto and this Agreement shall be
final and binding upon the Employee and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
(b)    No Effect on Service. Nothing in this Agreement or in the Plan shall be
construed as giving the Employee the right to be retained in the employ or
service of the Company Entities. Furthermore, the Company Entities may at any
time dismiss the Employee from employment free from any liability or any claim
under the Plan or this Agreement, unless otherwise expressly provided in the
Plan, this Agreement or other written agreement.
(c)    Tax Consultation. None of the Board, the Committee or the Company
Entities have made any warranty or representation to the Employee with respect
to the income tax consequences of the grant or settlement of the Phantom Units
or the transactions contemplated by this Agreement, and the Employee represents
that he is in no manner relying on such entities or any of their respective
managers, directors, officers, employees or authorized representatives
(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. The Employee represents that he has consulted with any tax
consultants that the Employee deems advisable in connection with the Phantom
Units.
(d)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
(e)    Successors. This Agreement shall be binding upon the Employee, the
Employee’s legal representatives, heirs, legatees and distributees, and upon the
Company, its successors and assigns.
(f)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Phantom Units granted hereby. Without limiting the
scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.


6

--------------------------------------------------------------------------------




(g)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
(h)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(i)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(j)    Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee, as applicable (i) to the extent
permitted by the Plan, (ii) to the extent necessary to comply with applicable
laws and regulations or to conform the provisions of this Agreement to any
changes thereto or (iii) to settle the Phantom Units pursuant to all applicable
provisions of the Plan. Except as provided in the preceding sentence, this
Agreement cannot be modified, altered or amended, except by a written agreement
signed by both the Company and the Employee.
(k)    Insider Trading Policy. The terms of the Company’s insider trading policy
with respect to Units are incorporated herein by reference.
(l)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Company Entities to the extent necessary to
comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.
(m)    Community Interest of Spouse. The Employee’s spouse shall be required to
execute the spousal consent set forth on the signature page attached hereto to
evidence such spouse’s agreement and consent to be bound by the terms and
conditions of this Agreement and the Plan as to such spouse’s interest, whether
as community property or otherwise, if any, in the Phantom Units granted to the
Employee hereunder.
(n)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Employee agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, without limitation, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Employee has access. The
Employee hereby consents to any and all procedures the Company has established
or may establish for an electronic signature system for delivery and acceptance
of any such documents that the Company may be required to deliver, and


7

--------------------------------------------------------------------------------




agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.


[Signature Page Follows]


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, effective for all purposes as provided above.


CSI COMPRESSCO GP INC.




By:    
Name:    
Title:    




EMPLOYEE




__________________________________________
    




SPOUSAL CONSENT
The Employee’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and the Plan and their binding
effect upon any marital or community property interests he or she may now or
hereafter own, and agrees that the termination of his or her and the Employee’s
marital relationship for any reason shall not have the effect of removing any
Units otherwise subject to this Agreement from coverage hereunder and that his
or her awareness, understanding, consent and agreement are evidenced by his or
her signature below.


        
_________________________________________        Printed
Name:______________________________
                






8